Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of Group I (claims 1-12) in the reply filed on 1/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

	The following action is a NON-FINAL OFFICE ACTION in response to the election requirement dated 12/27/2021.

	The status of the claims is as follows:
		Claims 13-16 have been withdrawn from consideration; and
		Claims 1-12 are herein addressed in detail below.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	The applicant’s information disclosure statement dated 7/19/2020 has been considered and a copy has been filed in the application.

The drawings are objected to because the lines in all of the figures are no uniform, clean, and crisp.  It appears that they are of a “dox-matrix” quality.  .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In claim 1, lines 6-8 are not readily understood by the Examiner.  Specifically, the applicant recites “a motion transmission part capable of transmitting a motion of the rotor assembly, and the movable part and the fixed part are fixed by a fastener”.  It appears that –both—should be inserted in claim 1, line 7 after the first “and”.  Otherwise, the language could be interpreted as “the motion transmission part capable of transmitting a motion of the rotor assembly, the movable part and the fixed part” are all fixed by a fastener.  Clarity is requested.  In claim 3, line 3, it appears that “another end” should be –an opposite end--, unless there are more than two ends.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1 is/are further rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haab et al. (2008/0209813).
Haab et al. (2008/0209813) (see figures 20-23) discloses a telescopic linear motor structure comprising a rotor assembly (1) comprising a fixed part (22) and a movable part (10), the fixed part (22) is provided with a permanent magnet and a slot hole (see bottom portion of guide in figure 23) located in a bottom part of the permanent magnet (22), the movable part (10) is provided with a telescopic rod (190, extends in and out of slot hole) and inserted within the slot hole from one end, a motion transmission part (8) capable of transmitting a motion of the rotor assembly (1), the movable part is fixed via fastener 32 and the fixed part is fixed by fastening in upper  slot of guide (2).

Depending on the applicant’s amendments, claims 2-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/Primary Examiner, Art Unit 3634